DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are canceled in view of applicant’s preliminary amendments filed on 2/14/2020 and 3/11/2020.  New claim 20 filed on 2/14/2020 is amended in view of applicant’s preliminary amendment filed on 3/11/2020.  New claims 21-30 is added in view of applicant’s preliminary amendment filed on 3/11/2020.  Therefore, claims 20-30 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McMillen et al. US 2009/0032144 A1(McMillen).
McMillen teaches a zinc coated steel substrate[0013] that undergoes a conversion coating treatment, wherein the coating treatment utilizes a treatment solution comprising cerium and/or yttrium compounds[0018] such as yttrium molybdate (molybdate anion)[0067], dye such as bismuth vanadate[0075](i.e. vanadate anion), organic acids such as citric acid[0041], phosphate ions[0043] and a resinous binder such as water dispersible polyacrylic acid[0036].
Regarding claims 20-29, since the zinc coated steel substrate of McMillen is treated with a coating composition that contains the same ingredients as the claimed coating solution, one of ordinary skill in the art would have expected that the zinc coated steel substrate of McMillen to have protective coating that have the same ingredients as claimed.
Additionally, the claimed electrical current, forward or reverse pulse current, the claimed secondary electric current, the solution pH and temperature, the claimed aeration as recited in instant claims 20-26 are directed to process limitations.  The instant claims are product claims.  It is well settled that a product-by-process claim defines a product, and that when the prior art discloses a product substantially the same as that being claimed, the burden falls upon the applicant to show that any process steps associated therewith results in a product materially different from that disclosed in the prior art.  See In re Thorpe, (227 USPQ 964), In re Brown, (173 USPQ 685), In re Fessman, (180 USPQ 524) and MPEP 2113.   In this case, since the conversion coated zinc covered steel substrate as taught by McMillen is substantially the same as claimed, the burden falls upon the applicant to show that any claimed process steps results in a product materially different from the product of McMillen.
Regarding claim 30, McMillen further teaches that it’s coating treatment can be used in aerospace coating applications, which encompasses the claimed aircraft part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733